EXHIBIT 10.31
LOAN AGREEMENT
among
GRAYMARK HEALTHCARE, INC.
SDC HOLDINGS, LLC
APOTHECARYRx, LLC
OLIVER COMPANY HOLDINGS, LLC
ROY T. OLIVER
THE ROY T. OLIVER REVOCABLE TRUST
STANTON M. NELSON
VAHID SALALATI
GREG LUSTER
KEVIN LEWIS
ROGER ELY
LEWIS P. ZEIDNER
and
ARVEST BANK
May 21, 2008
COMMERCIAL LAW GROUP, P.C.
ATTORNEYS AND COUNSELORS
700 OKLAHOMA TOWER • 210 PARK AVENUE • OKLAHOMA CITY, OKLAHOMA 73102-5604
TELEPHONE (405) 232-3001 • TELECOPIER (405) 232-5553

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. Definition of Terms
    1  
1.1 Accounts
    1  
1.2 Borrower Subsidiaries
    1  
1.3 Closing Date
    2  
1.4 Collateral
    2  
1.5 Collateral Assignment of Equity Interests
    2  
1.6 Collateral Assignment of Leases
    2  
1.7 Debt Service Coverage Ratio
    2  
1.8 Default
    2  
1.9 Equipment
    2  
1.10 General Intangibles
    3  
1.11 Guaranteed Amount
    3  
1.12 Guaranties
    3  
1.13 Guarantor Pro-Rata Percentage
    3  
1.14 Guaranty Debt Service Coverage Ratio
    3  
1.15 Guaranty Reduction Trigger Date
    4  
1.16 Inventory
    4  
1.17 Loan
    4  
1.18 Loan Documents
    4  
1.19 Minimum Net Worth
    4  
1.20 Note
    4  
1.21 Obligations
    5  
1.22 Security Agreements
    5  
 
       
2. Lending Agreement
    5  
 
       
3. Loan
    6  
3.1 Term Note
    6  
3.1.1 Term
    6  
3.1.2 Interest
    6  
3.1.3 Payments
    6  
3.1.4 Voluntary Prepayment
    7  
3.1.5 Use of Proceeds
    7  
3.1.6 Place of Advances and Payments
    7  
3.2 Acquisition Note
    7  
3.2.1 Term
    7  
3.2.2 Interest
    8  
3.2.3 Payments
    8  
3.2.4 Voluntary Prepayment
    8  
3.2.5 Use of Proceeds
    8  
3.2.6 Place of Advances and Payments
    9  

Loan Agreement
Graymark Healthcare, Inc.

- i -



--------------------------------------------------------------------------------



 



              Page  
4. Collateral Security
    9  
4.1 Release of Collateral and Prior Loan Documents
    9  
 
       
5. Conditions of Lending
    9  
5.1 Loan Documents
    10  
5.2 Casualty Insurance
    10  
5.3 Authority
    10  
5.4 No Default
    10  
5.5 Commitment Fee
    10  
5.6 Opinion of Counsel
    10  
5.7 Other Information
    10  
 
       
6. Representations
    10  
6.1 Existence
    10  
6.2 Financial Condition
    11  
6.3 Liabilities
    11  
6.4 Ownership
    11  
6.5 Taxes
    11  
6.6 Litigation
    11  
6.7 Location of Business Records
    11  
6.8 No Default
    12  
6.9 Agreements Effective
    12  
6.10 Full Disclosure
    12  
6.11 Survival of Representations
    12  
6.12 ERISA Plans
    12  
6.13 Solvency
    12  
 
       
7. Affirmative Covenants
    13  
7.1 Performance of Obligations
    13  
7.2 Notifications
    13  
7.3 Records Inspections
    13  
7.4 Financial Information
    13  
7.4.1 Financial Statements
    13  
7.4.2 Compliance Certificate
    14  
7.4.3 Other Information
    15  
7.5 Deposit Accounts
    15  
7.6 Additional Documents
    15  
7.7 Governmental Approvals
    15  
7.8 Taxes
    15  
7.9 Access
    15  
7.10 Operation
    16  
7.11 Qualification; Licenses
    16  
7.12 Insurance
    16  

Loan Agreement
Graymark Healthcare, Inc.

- ii -



--------------------------------------------------------------------------------



 



              Page  
8. Negative Covenants
    16  
8.1 Creation of Liens
    16  
8.2 Liquidation or Merger
    16  
8.3 Creation of Debt
    16  
8.4 Loan and Guaranties
    17  
8.5 Transfers
    17  
8.6 Other Agreements
    17  
8.7 Limitation on Distributions and Redemptions
    17  
8.8 Limitation on Investments and New Businesses
    18  
8.9 Transactions with Affiliates
    18  
8.10 Subsidiaries
    18  
8.11 Debt Service Coverage Ratio
    18  
 
       
9. Default
    18  
9.1 Nonpayment of Note
    18  
9.2 Other Nonpayment
    18  
9.3 Breach of Agreement
    19  
9.4 Lien Filings
    19  
9.5 Casualty Loss
    19  
9.6 Other Agreements
    19  
9.7 Representations
    19  
9.8 Bankruptcy
    19  
9.9 Judgment
    19  
9.10 Maturity of Other Debt
    19  
9.11 Failure of Liens
    19  
 
       
10. Remedies
    20  
10.1 Acceleration of Note
    20  
10.2 Selective Enforcement
    20  
10.3 Performance by Bank
    20  
10.4 Waiver of Default
    20  
10.5 Deposits; Setoff
    21  
 
       
11. Miscellaneous
    21  
11.1 Participating Lenders
    21  
11.2 Cumulative Remedies
    21  
11.3 Survival of Representations
    21  
11.4 Expenses
    21  
11.5 Notices
    22  
11.6 Construction
    23  
11.7 Binding Effect
    23  
11.8 No Third Party Beneficiaries
    23  
11.9 Assignment
    23  
11.10 Expiration of Agreement
    23  
11.11 Time
    23  

Loan Agreement
Graymark Healthcare, Inc.

- iii - 



--------------------------------------------------------------------------------



 



              Page  
11.12 Severability
    23  
11.13 Verbal Change
    24  
11.14 No Waiver
    24  
11.15 Application of Loan Proceeds
    24  
11.16 ACKNOWLEDGMENTS AND ADMISSIONS
    24  
11.17 JOINT ACKNOWLEDGMENT
    25  
11.18 INDEMNITY
    25  
11.19 WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.
    26  

         
Schedule “1.5”
  -   Collateral Assignment of Equity Interests
Schedule “1.6”
  -   Collateral Assignment of Leases
Schedule “1.12”
  -   Guaranties
Schedule “1.13”
  -   Guarantor Pro-Rata Percentage
Schedule “1.20(a)”
  -   Term Note
Schedule “1.20(b)”
  -   Acquisition Note
Schedule “1.22”
  -   Security Agreement
Schedule “4.1”
  -   List of Released Loan Documents
Schedule “7.4.2”
  -   Compliance Certificate

Loan Agreement
Graymark Healthcare, Inc.

- iv - 



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
          THIS LOAN AGREEMENT is made effective the 21st day of May, 2008 among
GRAYMARK HEALTHCARE, INC., an Oklahoma corporation (“GRMH”), SDC HOLDINGS, LLC,
an Oklahoma limited liability company (“SDC”) and APOTHECARYRx, LLC, an Oklahoma
limited liability company (“ARx” together with GRMH and SDC, jointly and
severally the “Borrowers” and each a “Borrower”), OLIVER COMPANY HOLDINGS, LLC,
an Oklahoma limited liability company (“OCH”), ROY T. OLIVER, an individual
(“Oliver”), STANTON M. NELSON, an individual (“Nelson”), ROY T. OLIVER, as
Trustee (“Trustee” and together with OCH, Oliver and Nelson, jointly and
severally the “Oliver Group”) of the Roy T. Oliver Revocable Trust dated
June 15, 2004 (the “Trust”), VAHID SALALATI, an individual (“Salalati”), GREG
LUSTER, an individual (“Luster”), KEVIN LEWIS, an individual (“Lewis”) ROGER
ELY, an individual (“Ely”) and LEWIS P. ZEIDNER, an individual (“Zeidner” and
together with Oliver Group, Salalati, Luster, Lewis and Ely, the “Guarantors”)
and ARVEST BANK, an Arkansas banking corporation (the “Bank”).
WITNESSETH:
          WHEREAS, the Borrowers and the Guarantors have requested that the Bank
loan the Borrowers funds to provide funds for the refinancing of existing
indebtedness and funds for the purchase and acquisition of additional pharmacies
and sleep labs, which the Bank is willing to do subject to the terms and
conditions set forth in this Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the funds to be advanced by the Bank under the Notes (as
hereinafter defined), the receipt and sufficiency of all of which are hereby
acknowledged, the Borrower, the Guarantors and the Bank hereby agree as follows:
1. Definition of Terms. All terms defined in this Agreement will have the
defined meanings when used in any of the Loan Documents (as hereinafter defined)
unless the context otherwise requires. Each accounting term not defined herein,
and each accounting term partly defined herein to the extent not defined, will
have the meaning given to it under generally accepted accounting principles. As
used in this Agreement, the following terms will have the meanings indicated:

  1.1   Accounts. All accounts, accounts receivable, contract rights, notes,
drafts, acceptances and all other forms of obligations and receivables in favor
of Borrower owed or owing by any party or entity to a Borrower including, but
not limited to, deposits or other sums credited by or due from the Bank to a
Borrower, now owned or hereafter acquired. In addition, the term “Accounts” will
have the same meaning (to the extent not inconsistent with the foregoing
definition) as defined in the Oklahoma Uniform Commercial Code (the “UCC”).    
1.2   Borrower Subsidiaries. The direct and indirect subsidiaries of the
Borrowers as of the Closing Date, and all subsidiaries thereafter created or
acquired.

Loan Agreement
Graymark Healthcare, Inc.

 



--------------------------------------------------------------------------------



 



  1.3   Closing Date. The date upon which the Loan Documents are signed by the
Borrowers and the Guarantors and accepted by the Bank at the Bank’s offices in
Oklahoma City, Oklahoma, all in form and substance satisfactory to the Bank.    
1.4   Collateral. All of the Borrowers’ right, title and interest in and to the
personal property described in the Loan Documents whether now owned or hereafter
acquired including without limitation: (1) the Accounts; (2) the Equipment;
(3) the Inventory; (4) General Intangibles, including all membership interests
in SDC and ARx; (5) all items of tangible and intangible personal property now
owned and hereafter acquired by a Borrower; (6) all insurance policies and
proceeds; (7) all leases, rents and royalties; (8) all business records of
Borrowers; and (9) all additions and accessions to, replacements of,
substitutions for and proceeds from any of the items listed in the foregoing
parts (a) through (h) inclusive.     1.5   Collateral Assignment of Equity
Interests. The agreement(s) to be executed by the Bank and GRMH granting to the
Bank a first perfected collateral assignment of the equity interests directly or
indirectly owned by GRMH in SDC and ARx, in substantially the form of Schedule
“1.5” attached hereto as a part hereof.     1.6   Collateral Assignment of
Leases. The agreement(s) to be executed by the Bank and Borrowers granting to
the Bank a first perfected collateral assignment of the leases of property by a
Borrower utilized in the operation of its pharmacy or sleep lab businesses in
substantially the form of Schedule “1.6” attached hereto as a part hereof.    
1.7   Debt Service Coverage Ratio. For any period, the ratio of: (A) the net
income of GRMH (i) increased (to the extent deducted in determining net income)
by the sum, without duplication, of (1) all interest expense of GRMH,
(2) amortization, (3) depreciation, and (4) non-recurring expenses as approved
by the Bank, and (ii) decreased (to the extent included in determining net
income and without duplication) by the amount of minority interest share of net
income and distributions to minority interests for taxes, if any, to (B) annual
debt service including interest expense and current maturities of indebtedness
as determined in accordance with generally accepted accounting principles.    
1.8   Default. The occurrence of any of the events specified in paragraph 9 of
this Agreement.     1.9   Equipment. All furniture, fixtures, machinery, tools,
equipment, apparatus, utensils, appliances and supplies now owned or hereafter
acquired by a Borrower and all documents of title, insurance policies and
proceeds relating thereto. In addition, the term “Equipment” will have the same
meaning (to the extent not inconsistent with the foregoing definition) as
defined in the UCC.

Loan Agreement
Graymark Healthcare, Inc.

- 2 -



--------------------------------------------------------------------------------



 



  1.10   General Intangibles. All of each Borrower’s general intangibles of any
kind whether now existing or hereafter arising including all stock, membership
interests, units, partnership interests, patents, trademarks, copyrights and
other intangibles, chattel papers, documents and instruments relating to the
General Intangibles. In addition, the term “General Intangibles” will have the
same meaning (to the extent not inconsistent with the foregoing definition) as
defined in the UCC.     1.11   Guaranteed Amount. Initially the amount of
Fifteen Million Dollars ($15,000,000.00) which shall apply to the last portion
or dollars of the Obligations collected by Bank, subject to reduction on a
Guaranty Reduction Trigger Date as specified therein. After a Guaranty Reduction
Trigger Date, the Guaranteed Amount shall be reduced or eliminated as set forth
more fully in paragraph 1.15.     1.12   Guaranties. The agreements to be
executed by the Guarantors in favor of the Bank in substantially the form of
Schedule “1.12” attached hereto as a part hereof, whereby the Guarantors
unconditionally guarantee to the Bank payment of all Obligations now or
hereafter owing to the Bank by the Borrower in connection with the Loan
Documents and the full and complete performance by the Borrower of the Loan
Documents, as further set forth therein. The initial liability of each of the
Guarantors thereunder will be limited to the Guarantor Pro-Rata Percentage (on a
several basis) times the Guaranteed Amount, initially Fifteen Million Dollars
($15,000.000.00). On a Guaranty Reduction Trigger Date, the liability of the
Guarantors will be reduced to their respective Guarantor Pro-Rata Percentage
times the Guaranteed Amount as defined in paragraph 1.11. Notwithstanding any
provision of this Loan Agreement to the contrary, in all events the liability of
a Guarantor shall be limited as provided in the Guaranty Agreement for each
Guarantor.     1.13   Guarantor Pro-Rata Percentage. The Guarantor’s pro-rata
direct or indirect ownership percentage of GRMH as of the Closing Date, as set
forth in Schedule “1.13” attached hereto.     1.14   Guaranty Debt Service
Coverage Ratio. For any period, the ratio of: (A) the net income of GRMH
(i) increased (to the extent deducted in determining net income) by the sum,
without duplication, of (1) all interest expense of GRMH, (2) amortization,
(3) depreciation, and (4) non-recurring expenses as approved by the Bank, and
(ii) decreased (to the extent included in determining net income and without
duplication) by the amount of minority interest share of net income and
distributions to minority interests for taxes, if any, to (B) annual debt
service including interest expense and current maturities of indebtedness;
provided however that for purposes of this ratio the debt service shall include
principal and interest on the Notes as if payable in equal monthly payments on a
twenty (20) year amortization from the date of the Term Note and each respective
Tranche of

Loan Agreement
Graymark Healthcare, Inc.

- 3 -



--------------------------------------------------------------------------------



 



      the Acquisition Note; all as determined in accordance with generally
accepted accounting principles.

  1.15   Guaranty Reduction Trigger Date. So long as no default exists that has
not been cured, the effective date of the Bank’s acceptance of the outside
accountant’s financials for the Borrowers and the Borrowers’ certification of
the accuracy and correctness of such financials, reflecting the Borrowers
maintaining a Guaranty Debt Service Coverage Ratio, commencing with the calendar
quarter ending June 30, 2008, of not less than: (i) 1.50 to 1 for four
(4) consecutive calendar quarters will reduce the Guaranteed Amount to Ten
Million Dollars ($10,000,000.00); (ii) 1.75 to 1 for four (4) consecutive
calendar quarters will reduce the Guaranteed Amount to Five Million Dollars
($5,000,000.00); (iii) 2.00 to 1 for four (4) consecutive calendar quarters will
reduce the Guaranteed Amount to zero and Bank will release such Guaranties.    
1.16   Inventory. All personal property now owned or hereafter acquired by a
Borrower which are to be furnished under contracts of service, or which are raw
materials, work in process, or materials used or consumed in a Borrower’s
business. In addition, the term “Inventory” will have the same meaning (to the
extent not inconsistent with the foregoing definition) as defined in the UCC.  
  1.17   Loan. The loan by the Bank to the Borrowers evidenced by the Term Note
in the principal amount of Thirty Million Dollars ($30,000,000.00) and the
Acquisition Note in the Principal amount of Fifteen Million Dollars
($15,000,000.00).     1.18   Loan Documents. This Agreement, the Collateral
Assignment of Equity Interests, Collateral Assignment of Leases, the Guaranties,
the Notes, the Security Agreements and all other instruments executed and
delivered by the Borrowers, the Guarantors or any other person or entity in
connection with the extension of credit contemplated by this Agreement, all
instruments issued pursuant to the foregoing documents and all extensions,
renewals, modifications and amendments thereof.     1.19   Minimum Net Worth.
Borrowers Total Net Worth as of the December 31, 2007 Financials was $1,862,882
on a consolidated basis. For purposes of this Agreement, the Borrowers’ Minimum
Net Worth will be calculated on a consolidated basis based on seventy-five (75%)
percent of the December 31, 2007 existing equity ($1,397,162.00) plus
seventy-five (75%) percent of the Net Income (as per GAAP) for each fiscal
quarter ending after December 31, 2007 on a consolidated basis, less
non-recurring expenses as approved by the Bank.     1.20   Notes. The promissory
notes and all extensions, renewals, modifications, consolidations and increases
thereof executed by Borrowers and delivered to the Bank pursuant to this
Agreement to evidence the Loan and all advances thereunder contemplated by this
Agreement for the Term Note and Acquisition

Loan Agreement
Graymark Healthcare, Inc.

- 4 -



--------------------------------------------------------------------------------



 



      Note. The Notes will be payable on the terms stated at paragraph 3 of this
Agreement and will be in substantially the form of Schedule “1.20(a)” and
“1.20(b)” respectively, attached hereto as a part hereof.

  1.21   Obligations. The obligation of the Borrowers to: (1) pay the principal
of and interest on the Notes in accordance with the terms thereof and to satisfy
all of the Borrowers’ other liabilities to the Bank, whether under this
Agreement or otherwise, whether now existing or hereafter incurred, matured or
unmatured, direct or contingent, joint or several, including any extensions,
modifications, renewals, or increases thereof and substitutions therefor;
(2) repay to the Bank all amounts advanced by the Bank under this Agreement or
otherwise on behalf of the Borrowers including, without limitation, overdrafts
and advances for principal or interest payments to other secured parties,
mortgagees or lienors, or for taxes, levies, insurance, rent, repairs to or
maintenance or storage of any of the Collateral; (3) reimburse the Bank, on
demand, for all of the Bank’s expenses and costs including, without limitation,
reasonable fees and expenses of the Bank’s counsel in connection with the
preparation, negotiation, amendment, modification, or enforcement of this
Agreement and the Loan Documents including, without limitation, any proceeding
brought or threatened to enforce payment of any of the obligations referred to
in this paragraph 1.21; and (4) perform all other obligations of the Borrowers
under the Loan Documents.     1.22   Security Agreements. The instruments and
all extensions, renewals and modifications thereof, executed and delivered to
the Bank by Borrowers or Borrower Subsidiaries granting to the Bank a first
perfected security interest in and to that portion of the Collateral therein
described in substantially the form of Schedule “1.22” attached hereto as a part
hereof.     1.23   WSJ Prime Rate. The rate per annum determined on the basis of
the Prime rate as reported in the “Money Rates” section of The Wall Street
Journal or a substitute source reasonably determined by Bank in the event such
source is no longer available. The WSJ Prime Rate for each Note will initially
be the WSJ Prime Rate as of the date of the Term Note or date of advance of each
Tranche of the Acquisition Note, and will be adjusted on an annual basis to the
rate then in effect for each Note or Tranche as of each respective anniversary
date, or the first business day following such date if the anniversary date
occurs on a weekend or holiday that there is no such rate determined or
published.

2. Lending Agreement. Subject to the terms and conditions of this Agreement, the
Bank agrees to lend to Borrowers and Borrowers agree to borrow from the Bank the
principal amount of the Notes. Notwithstanding any other provision of the Loan
Documents, the advances herein provided for will not be required to be made by
the Bank if after making such advance, the Bank would, as determined in the sole
discretion of the Bank, be in violation of any regulatory requirements imposed
on banking corporations by any branch of government of the United States of
America or any state
Loan Agreement
Graymark Healthcare, Inc.

- 5 -



--------------------------------------------------------------------------------



 



thereof including, without limitation, restrictions on the scope of lending
powers of state banks and limitations on total loans to any debtor imposed by
the Comptroller of the Currency.
3. Loan. The Loan will be evidenced by the Term Note and Acquisition Note and
will be payable as follows:

  3.1   Term Note. The portion of the Loan to be made under the Term Note will
be payable of the following terms:

  3.1.1   Term. The term of the Term Note will be for the period commencing on
the Closing Date and ending on May 21, 2014 (the “Term Note Maturity Date”).    
3.1.2   Interest. Prior to Default, the unpaid principal balance of the Term
Note will bear interest from the date of advance at the per annum rate equal to
the WSJ Prime Rate, as adjusted. The WSJ Prime Rate will be adjusted, without
notice, on an annual basis to the WSJ Prime Rate then in effect as of each
anniversary date of this Note, or the first business day following such date if
the anniversary date occurs on a weekend or holiday that there is no such rate
determined or published. After Default, all amounts due under the Term Note will
bear interest at the per annum rate equal to the greater of: (a) fifteen percent
(15%); or (b) the WSJ Prime Rate plus five percent (5%). Interest will be
computed on a per diem charge based on a three hundred sixty (360) day year.    
3.1.3   Payments. Provided that no event of Default has occurred or is
continuing under any of the Loan Documents, the Term Note will be repaid in
quarterly payments of interest only for up to three (3) years, then principal
and interest payments based on a seven (7) year amortization until the balloon
payment on the Term Note Maturity Date. The Borrowers will pay to the Lender
quarterly payments of accrued and unpaid interest only on the Term Note which
will be due and payable on each September 1, December 1, March 1, and June 1.
Commencing on September 1, 2011, and quarterly thereafter on each December 1,
March 1, June 1 and September 1, the Borrowers will pay to the Lender equal
payments consisting of principal and interest calculated on a seven (7) year
amortization of the unpaid principal balance of the Term Note as of June 1, 2011
at the then current WSJ Prime Rate, and adjusted annually thereafter for any
changes to the WSJ Prime Rate as provided herein. The entire unpaid principal
balance of the Term Note plus all accrued and unpaid interest thereon will be
due and payable on the Term Note Maturity Date.

Loan Agreement
Graymark Healthcare, Inc.

- 6 -



--------------------------------------------------------------------------------



 



  3.1.4   Voluntary Prepayment. Borrowers will have the right at any time to
prepay the Term Note in whole or in part, without premium or penalty, but with
interest accrued to the date of prepayment.     3.1.5   Use of Proceeds. All
proceeds of the Term Note will be used solely for the funding of (1) the
acquisition and refinancing of the existing indebtedness and loans owed to
Intrust Bank (the “Intrust Loan”); (2) the refinancing of the existing
indebtedness owed to the Bank; and (3) other costs incurred by Borrowers or the
Bank in connection with the preparation of the Loan Documents, provided that
such payment is approved by the Bank.     3.1.6   Place of Advances and
Payments. Advances under the Term Note will be made at the offices of the Bank.
All payments and prepayments of principal or interest on the Term Note will be
made to the Bank in collected and freely transferable funds at or before 5:00
p.m. Oklahoma City, Oklahoma time on the date due at the Bank’s offices. All
payments will be paid in full without set off or counterclaim and without
reduction for, and free from, any and all taxes, levies, imposts, duties, fees,
charges, deductions, withholdings, restrictions or conditions of any nature
imposed by any government or any political subdivision or taxing authority
thereof. Borrowers hereby authorize and direct the Bank to make all payments on
the Term Note as and when due, by direct debit to Borrowers’ demand deposit
accounts with the Bank. If any payment under the Term Note or this Agreement
becomes due and payable on a day other than a business day, the maturity thereof
will be extended to the next succeeding business day and such extension of time
will in such case be included in the computation of payments of interest.

     3.2 Acquisition Note. The Borrowers, the Guarantors and the Bank
specifically agree that the aggregate of advances made during the term of
Acquisition Note will not exceed the original principal amount thereof. The
Acquisition Note is an advancing term note with a commitment term through
May 21, 2010 and the Bank will have no obligation to fund any advances under the
Acquisition Note after such commitment term, unless renewed and extended in
writing and on such terms as may be determined by the Bank. Advances under the
Acquisition Note will be separately represented as a Tranche on a schedule to
the Acquisition Note specifying the number of the Tranche, amount advanced, the
date of advance, applicable WSJ Prime Rate and final maturity of such advance.
The portion of the Loan to be made under each Tranche of the Acquisition Note
will be payable on the following terms:

  3.2.1   Term. The term of each Tranche of the Acquisition Note will be for the
period commencing on the respective date of advance and ending on the sixth
anniversary of the first day of the month following such date of advance (each a
“Tranche Note Maturity Date”).

Loan Agreement
Graymark Healthcare, Inc.

- 7 -



--------------------------------------------------------------------------------



 



  3.2.2   Interest. Prior to Default, the unpaid principal balance of each
Tranche of the Acquisition Note will bear interest from the date of advance at
the per annum rate equal to the WSJ Prime Rate, and will adjust for any changes
to the WSJ Prime Rate on each anniversary date. The WSJ Prime Rate will be
adjusted, without notice, on an annual basis to the WSJ Prime Rate then in
effect as of each anniversary date of each Tranche of the Acquisition Note, or
the first business day following such date if the anniversary date occurs on a
weekend or holiday that there is no such rate determined or published. After
Default, all amounts due under the Acquisition Note will bear interest at the
per annum rate equal to the greater of: (a) fifteen percent (15%); or (b) the
WSJ Prime Rate plus five percent (5%). Interest will be computed on a per diem
charge based on a three hundred sixty (360) day year.     3.2.3   Payments.
Provided that no event of Default has occurred or is continuing under any of the
Loan Documents, the loan represented by each Tranche will be repaid in quarterly
payments of interest only for up to three (3) years, then principal and interest
payments based on a seven (7) year amortization until the balloon payment on the
Tranche Note Maturity Date. The Borrowers will pay to the Bank accrued and
unpaid interest only at the WSJ Prime Rate in quarterly payments on each Tranche
of the Acquisition Note for the first three (3) years of the term of such
Tranche, which will be due and payable commencing three (3) months after the
first day of the month following the date of advance and on the first day of
each third month thereafter. Commencing on the third anniversary of the first
quarterly payment date, and each following anniversary thereof, the principal
balance outstanding on such Tranche of the Acquisition Note, together with
interest at the WSJ Prime Rate on the most recent anniversary date of the date
of advance under such Tranche, will be amortized in quarterly payments over a
seven (7) year term beginning on the third anniversary of the date of advance,
and recalculated each anniversary thereafter over the remaining portion of such
seven (7) year period at the then applicable WSJ Prime Rate. The entire unpaid
principal balance of the Acquisition Note plus all accrued and unpaid interest
thereon will be due and payable on the respective Tranche Note Maturity Date.  
  3.2.4   Voluntary Prepayment. Borrowers will have the right at any time to
prepay the Acquisition Note in whole or in part, without premium or penalty, but
with interest accrued to the date of prepayment.     3.2.5   Use of Proceeds.
All proceeds of the Acquisition Note will be used solely for the funding of
(a) up to seventy percent (70%) of either the

Loan Agreement
Graymark Healthcare, Inc.

- 8 -



--------------------------------------------------------------------------------



 



      purchase price of the acquisition of existing pharmacy business assets or
sleep labs or the startup costs of new sleep labs; and (b) other costs incurred
by Borrowers or the Bank in connection with the preparation of the Loan
Documents, provided that such payment is approved by the Bank. For purposes of
this paragraph 3.2.5, the purchase price will include the cost of inventory
purchased through the acquisition, to the extent not already included in the
purchase price amount.

  3.2.6   Place of Advances and Payments. Advances under the Notes will be made
at the offices of the Bank. All payments and prepayments of principal or
interest on each Tranche of the Acquisition Note will be made to the Bank in
collected and freely transferable funds at or before 5:00 p.m. Oklahoma City,
Oklahoma time on the date due at the Bank’s offices. All payments will be paid
in full without set off or counterclaim and without reduction for, and free
from, any and all taxes, levies, imposts, duties, fees, charges, deductions,
withholdings, restrictions or conditions of any nature imposed by any government
or any political subdivision or taxing authority thereof. Borrowers hereby
authorize and direct the Bank to make all payments on each Tranche of the
Acquisition Note as and when due, by direct debit to Borrowers’ demand deposit
accounts with the Bank. If any payment under the Notes or this Agreement becomes
due and payable on a day other than a business day, the maturity thereof will be
extended to the next succeeding business day and such extension of time will in
such case be included in the computation of payments of interest.

4. Collateral Security. Payment and performance of the Obligations will be
secured by the Guaranties, the Security Agreements, Collateral Assignment of
Equity Interests, Collateral Assignment of Leases, the other Loan Documents, all
of the Collateral and such other or additional property as is agreed to by the
Borrowers, Borrower Subsidiaries, Guarantors and the Bank, including, without
limitation all loan documents evidencing and securing the Intrust Loan or
indebtedness owed by any Borrower or Borrower Subsidiary to the Bank unless such
documents are expressly released by the Bank.

  4.1   Release of Collateral and Prior Loan Documents. Following the Closing of
the Loan and receipt by Bank of all collateral documents including the Intrust
Loan documents, and in consideration of the execution and delivery of the Loan
Documents provided herein, Bank will release and return originals of those
Intrust Loan documents and prior Bank loan documents set forth specifically on
Schedule “4.1” attached hereto.

5. Conditions of Lending. The obligation of the Bank to perform this Agreement
to make the initial advance under the Notes is subject to the continued
performance by the Borrowers and the Guarantors of the following conditions
precedent:
Loan Agreement
Graymark Healthcare, Inc.

- 9 -



--------------------------------------------------------------------------------



 



  5.1   Loan Documents. The execution, acknowledgment (where appropriate) and
delivery by the appropriate parties of the Loan Documents, all in form and
substance satisfactory to the Bank, and delivery of possession to the Bank of
any Collateral the possession of which is necessary to perfect the Bank’s
security interest, together with the assignment of all loan documents evidencing
or securing the Intrust Bank indebtedness being refinanced by this Loan.     5.2
  Casualty Insurance. The Bank will have received satisfactory certificates of
policies of fire and extended coverage insurance at full insurable value,
business interruption insurance and public liability insurance with premiums
prepaid and standard mortgagee clauses or designations as additional insureds in
favor of the Bank and such additional persons as the Bank might reasonably
require.     5.3   Authority. The Bank will have received: (1) certified copies
of the instruments creating Borrowers and OCH and/or governing the operation of
Borrowers and OCH complete with all amendments thereto and certificates to be
filed in connection therewith; (2) satisfactory evidence that Borrowers and OCH
are qualified to do business in the State of Oklahoma; and (3) certified copies
of resolutions and other documents reasonably required to authorize the
execution, delivery and performance of the Loan Documents by the parties
thereto.     5.4   No Default. The representations and warranties set forth in
paragraph 6 of this Agreement will be true and correct on and as of the date of
the initial advance of funds under the Note and there will have occurred and be
continuing no Default.     5.5   Commitment Fee. As reimbursement for processing
the Loan, the Bank will have received a non-refundable fee from the Borrowers in
the amount of Twenty-Five Thousand Dollars ($25,000.00).     5.6   Opinion of
Counsel. The Bank will have received the opinion of the Borrowers’ and the
Guarantors’ counsel in form and substance reasonably acceptable to the Bank and
the Bank’s counsel.     5.7   Other Information. The Bank will have received
current financial statements for the Borrowers and the Guarantors and such other
information, documents and instruments concerning the Borrowers and the
Guarantors as the Bank reasonably requests.

6. Representations. The Borrowers (and the Guarantors severally and where and as
indicated below) represent and warrant to the Bank that the following
circumstances exist on the date of this Agreement and will continually exist
throughout the term of the Loan:

  6.1   Existence. GRMH is a corporation duly organized and validly existing
under the laws of the State of Oklahoma. ARx, SDC and OCH are and will each
continue to be a limited liability company duly organized and validly existing
under the

Loan Agreement
Graymark Healthcare, Inc.

- 10 -



--------------------------------------------------------------------------------



 



      laws of the State of Oklahoma. Borrowers and Guarantors have adequate
power, authority and legal right to enter into and carry out the provisions of
the Loan Documents, to borrow money and to give security for borrowings as
required by this Agreement and to consummate the transactions hereby
contemplated.

  6.2   Financial Condition. The financial statements of Borrowers and
Guarantors, copies of which have been furnished to the Bank, are correct and
complete and fairly reflect the financial condition of Borrowers and Guarantors
as of the date thereof and have been prepared in conformity with accounting
principles applied on a basis consistent with that of preceding periods. There
has occurred no material adverse change in the financial condition of Borrowers
from the date of such financial statements to the date of execution of this
Agreement. Each Guarantor joins in this paragraph 6.2 on a several basis, as
applicable to the Guarantor.     6.3   Liabilities. Neither Borrowers nor any
Guarantors has any material liabilities, direct or contingent, except those
disclosed in the financial statements referred to in paragraph 6.2 of this
Agreement. Each Guarantor joins in this paragraph 6.3 on a several basis, as
applicable to the Guarantor.     6.4   Ownership. The Borrowers have good and
marketable title to the Collateral, free and clear of all liens, security
interest, claims or encumbrances, except for liens and security interests in
favor of the Bank.     6.5   Taxes. The Borrowers and the Guarantors have filed
all foreign, federal, state and local tax returns which are required to be filed
and have paid or made provisions for payment of all taxes which have or may
become due pursuant to said returns or pursuant to any assessment, except such
taxes as are being contested in good faith and as to which adequate reserves
have been provided. The Borrowers and the Guarantors do not know of any basis
for the assessment of any deficiency taxes. Each Guarantor joins in this
paragraph 6.5 on a several basis, as applicable to the Guarantor.     6.6  
Litigation. There is no action, suit, proceeding or investigation pending, or
threatened against any Borrowers, any of the Guarantors or the Collateral which
might: (1) adversely affect a Borrower, any of the Guarantors or the Collateral;
(2) impair the ability of a Borrower to carry on their respective business as
contemplated hereby; (3) result in any substantial liability not adequately
covered by insurance; or (4) adversely affect a Borrower or their ability to
perform their obligations under the Loan Agreement. Each Guarantor joins in this
paragraph 6.6 on a several basis, as applicable to the Guarantor.     6.7  
Location of Business Records. Borrowers will give the Bank written notice of
each location of each Borrower and Borrower Subsidiaries at which records
pertaining to the Collateral, their business and other contract rights are kept.

Loan Agreement
Graymark Healthcare, Inc.

- 11 -



--------------------------------------------------------------------------------



 



      Except as such notice is given, all records of Borrowers pertaining to the
Collateral and other contract rights are and will continue to be kept at the
address of Borrowers as it appears in paragraph 11.5 of this Agreement, or at
such other address as the Borrowers designate for such purpose in a written
notice to the Bank. The principal place of business of each Borrower is in the
State of Oklahoma.

  6.8   No Default. The execution, delivery and performance by the Borrowers and
the Guarantors of this Agreement and the Loan Documents will not violate any
provision or constitute a default under any indenture, agreement or instrument
to which any of the Borrowers or Guarantors is a party or by which any Borrower,
any Guarantor or the Collateral is bound or affected. Each Guarantor joins in
this paragraph 6.8 on a several basis, as applicable to the Guarantor.     6.9  
Agreements Effective. True, correct and complete copies of the agreement
creating the Trust, and each amendment thereto, have been delivered to the Bank
and the agreement creating the Trust will be maintained in full force and
effect.     6.10   Full Disclosure. Neither this Agreement nor any statement or
instrument referred to herein nor any other information, report or statement
delivered to the Bank by the Borrowers or the Guarantors contains any untrue
statement or omits to state a material fact necessary to make the statements
herein or therein not misleading. Each Guarantor joins in this paragraph 6.10 on
a several basis, as applicable to the Guarantor.     6.11   Survival of
Representations. All representations and warranties made by the Borrowers and
the Guarantors herein will survive the delivery of the Loan Documents and the
making of the Loan evidenced thereby, and any investigation at any time made by
or on behalf of the Bank will not diminish the Bank’s right to rely thereon. All
statements contained in any certificate or other instrument delivered by or on
behalf of the Borrowers or the Guarantors under or pursuant to this Agreement or
in connection with the transactions contemplated hereby will constitute
representations and warranties made by the Borrowers and the Guarantors
hereunder. Each Guarantor joins in this paragraph 6.11 on a several basis, as
applicable to the Guarantor.     6.12   ERISA Plans. Each of the Borrowers has
disclosed to the Bank all existing employee benefit plans under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). No termination
event has occurred with respect to any ERISA plan of any Borrower and each of
the Borrowers is in compliance with ERISA in all respects.     6.13   Solvency.
Upon giving effect to the issuance of the Notes, the execution of the Loan
Documents by the Borrowers and the Guarantors and the consummation of the
transactions contemplated hereby, the Borrowers and the Guarantors will be

Loan Agreement
Graymark Healthcare, Inc.

- 12 -



--------------------------------------------------------------------------------



 



      solvent (as such term is used in applicable bankruptcy, liquidation,
receivership, insolvency or similar laws). Each Guarantor joins in this
paragraph 6.13 on a several basis, as applicable to the Guarantor.

7. Affirmative Covenants. Until the payment in full of the Obligations, unless
the Bank otherwise consents in writing, the Borrowers (and the Guarantors
severally and where and as indicated below) agree to perform or cause to be
performed the following:

  7.1   Performance of Obligations. The Borrowers will pay and perform all
Obligations under the Loan Documents. The Borrowers will perform all of their
respective obligations under all material contracts and agreements relating to
their respective businesses, and will enforce the performance of the obligations
of the other parties thereto.     7.2   Notifications. The Borrowers will give
prompt written notice to the Bank of: (1) any event of Default; (2) any event of
default by a Borrower affiliate under a material contract to such affiliates
portion of the Business; (3) changes of management of a Borrower; (4) the death,
disability or termination of employment with a Borrower by any Guarantor;
(5) all material litigation affecting any of the Borrower, Borrower affiliates,
any of the Guarantors or the Collateral; (6) any notices, demands or other
written communications from third party payers regarding the general coding or
billing practices or asserting a pattern of improper coding or billing practices
of any Borrower or any of the Borrower affiliates; (7) the change or relocation
of the principal place of business of any Borrower outside the State of
Oklahoma; and (8) any other matter which has resulted in, or might result in:
(1) a material adverse change in the financial condition of any Borrower, the
pharmacy or sleep lab businesses or any of the Guarantors, or (2) a material
adverse change in the ability of the Borrowers to perform the Obligations,
warranties, covenants and conditions of the Loan Documents. Each Guarantor joins
in this paragraph 7.2 on a several basis, as applicable to the Guarantor.    
7.3   Records Inspections. Borrowers and Borrower Subsidiaries will each
maintain full and accurate accounts and records of their respective operations
on a basis consistent with prior periods. Borrowers will permit the Bank and the
Bank’s designated representatives to have access to the Collateral and the
records and accounts relating to the Collateral at all reasonable times to
perform such inspections, audits and examinations as the Bank might reasonably
request from time to time.     7.4   Financial Information. The Borrowers and
the Guarantors will furnish to the Bank (Each Guarantor joins in this paragraph
7.4 on a several basis, as applicable to the Guarantor):

  7.4.1   Financial Statements. Accurate books and records of account will be
kept by the Borrowers and the Guarantors in accordance with

Loan Agreement
Graymark Healthcare, Inc.

- 13 -



--------------------------------------------------------------------------------



 



      accounting principles consistently applied. The Bank will have the right
to examine and copy such books and records and the federal and state income tax
returns of the Borrowers and the Guarantors, to discuss the affairs, finances
and accounts of the Borrowers and the Guarantors, and to be informed as to the
same at such times and intervals as the Bank might reasonably request. Borrowers
will furnish to the Bank within thirty (30) days after the end of each calendar
quarter commencing with the quarter ending June 30, 2008, a quarterly reviewed
financial statement of Borrowers in form satisfactory to the Bank completed by
Borrowers’ outside accountant, together with a certification by Borrowers as to
the correctness of the Guaranty Debt Service Coverage Ratio, Debt Service
Coverage Ratio and Net Worth calculations in accordance with this Agreement. In
addition to the quarterly statements, Borrowers will furnish to the Bank within
one hundred twenty (120) days after the close of Borrowers’ fiscal year, annual
consolidated financial statements of each Borrower completed and audited by
Borrowers’ outside accountant, including all consolidating entries and
footnotes, starting with the calendar year 2008 and each year thereafter. The
annual financial statements of Borrowers will be prepared by Borrowers in
accordance with generally accepted accounting principles consistently applied,
will be certified by Borrowers as to correctness and audited by Borrowers’
outside accountants and will be in form and substance satisfactory to the Bank.
So long as the Guaranties remain outstanding, Guarantors will each furnish to
the Bank annual financial statements within one hundred twenty (120) days after
the close of each respective Guarantor’s fiscal year. The financial statements
of Guarantors will be prepared in accordance with accounting principles
consistently applied and will be certified by each respective Guarantor to the
Bank, and will be in form and substance satisfactory to the Bank. In addition
after an event of Default, the Guarantors will furnish financial statements to
the Bank within fifteen (15) days after written request by the Bank. For each
year in which any Obligations are outstanding, the Borrowers and the Guarantors
(as to Guarantors until release of the Guaranties) will furnish to the Bank
within fifteen (15) days of filing complete copies of all federal and state
income tax returns of the Borrowers and the Guarantors for the preceding year
with all schedules attached. If the time for filing any such tax returns is to
be extended, the Borrowers and the Guarantors will provide to the Bank copies of
such extensions with evidence that such extensions have been timely filed,
within fifteen (15) days of filing.     7.4.2   Compliance Certificate. The
Borrowers will deliver to the Bank within thirty (30) days of the end of each
fiscal quarter commencing June 1, 2008, and more frequently on the Bank’s
request, a certificate

Loan Agreement
Graymark Healthcare, Inc.

- 14 -



--------------------------------------------------------------------------------



 



      in the form attached hereto as Schedule “7.4.2” stating that the Borrowers
know of no event of Default under any of the Loan Documents and that all
requirements of the Loan Documents have been fully performed, or if to the
knowledge of any Borrower any of the terms of any of the Loan Documents have not
been fully performed, such certificate will specify the nature of the Default
and the steps taken by the Borrowers to correct such Default.

  7.4.3   Other Information. At the Bank’s request from time to time, the
Borrowers and the Guarantors (as to Guarantors until release of the Guaranties)
will provide the Bank with such other information as the Bank may reasonably
request regarding the business affairs and financial condition of the Borrowers
and the Guarantors and the Borrowers and the Guarantors will provide access to
the Bank at all reasonable times to all documents and information relating to
the Collateral, the Borrower Subsidiaries and the pharmacy and sleep lab
businesses.

  7.5   Deposit Accounts. The Borrowers will use their reasonable efforts to
maintain their respective primary banking and deposit accounts with the Bank.  
  7.6   Additional Documents. The Borrowers and the Guarantors will promptly, on
demand by the Bank, perform or cause to be performed such actions and execute or
cause to be executed all such additional agreements, contracts, indentures,
documents and instruments as might be reasonably requested by the Bank to
satisfy the requirements of this Agreement and the disbursement of funds
hereunder. Each Guarantor joins in this paragraph 7.6 on a several basis, as
applicable to the Guarantor.     7.7   Governmental Approvals. Borrowers or
Borrower Subsidiaries will each obtain all permits, licenses, and necessary
approvals from governmental authorities and abutting landowners which are
considered necessary for the proper operation of their respective businesses.  
  7.8   Taxes. All taxes, assessments, governmental charges and levies imposed
on the Borrowers and the Guarantors or the Borrowers’ or the Guarantors’ assets,
income and profits will be paid prior to the date on which penalties attach
thereto, provided that the Borrowers and the Guarantors will not be required to
pay any such charge which is being contested in good faith by proper proceedings
as to which adequate reserves have been established. Each Guarantor joins in
this paragraph 7.8 on a several basis, as applicable to the Guarantor.     7.9  
Access. Any representative of the Bank will have reasonable access to the
Collateral and any other property owned by the Borrowers.

Loan Agreement
Graymark Healthcare, Inc.

- 15 -



--------------------------------------------------------------------------------



 



  7.10   Operation. The Borrowers agree to operate the pharmacy and sleep lab
businesses directly, or indirectly through the Borrower Subsidiaries in a
prudent and efficient manner consistent with normal industry practices and all
governing laws and regulations.     7.11   Qualification; Licenses. Borrowers
will take such actions or cause such actions to be taken as might be required to
maintain the existence of all governmental and private permits, licenses and
authorities of the Borrowers and Borrower Subsidiaries, necessary or desirable
to the continuation of the pharmacy and sleep lab businesses and will comply
with all statutes and governmental regulations.     7.12   Insurance. Policies
of insurance will be continuously maintained by the Borrowers on the Collateral
with companies, in amounts equal to the replacement cost of such Collateral,
with business interruption, valuable documents and account receivable loss
coverage and against risks satisfactory to the Bank. The Borrowers will furnish
the Bank with copies of all certificates of insurance policies in effect and
evidence of payment of the premium for each insurance policy.

8. Negative Covenants. The Borrowers (and the Guarantors severally and where and
as indicated below until release of the Guaranties) agree that until payment in
full of the Obligations, unless the Bank waives compliance in writing:

  8.1   Creation of Liens. Neither any Borrower nor any of Borrower Subsidiaries
will create, assume or suffer to exist any trust deed, mortgage, pledge,
security interest, encumbrance or other lien (including the lien of an
attachment, judgment or execution) securing a charge or obligation affecting any
or all of the Collateral or Accounts of the Borrower Subsidiaries, excluding
only: (1) liens for governmental charges which are not delinquent or the
validity of which is being contested in good faith by appropriate proceedings
and as to which adequate reserves have been established under generally accepted
accounting principles; (2) deposits made to secure statutory and other
obligations incurred in the ordinary course of the Borrowers’ respective
businesses; (3) equipment acquisition leases in the ordinary course of business;
and (4) liens to the Bank contemplated by this Agreement.     8.2   Liquidation
or Merger. Neither the Borrowers nor any of Borrower Subsidiaries will
liquidate, dissolve or enter into any consolidation, merger, partnership, joint
venture, syndicate, pool, operating agreement or other combination, or convey,
sell or assign any substantial part of their respective assets.     8.3  
Creation of Debt. Neither the Borrowers nor any of Borrower Subsidiaries will
incur, create or suffer to exist any indebtedness for borrowed money, or issue,
discount or sell any obligation of the Borrowers or Borrower Subsidiaries,
excluding only: (1) the indebtedness to the Bank contemplated by this Agreement;

Loan Agreement
Graymark Healthcare, Inc.

- 16 -



--------------------------------------------------------------------------------



 



      (2) current accounts payable arising in the ordinary course of their
respective businesses; and (3) an amount not to exceed $100,000.00 each incurred
in the ordinary course of business by SDC and Arx, including their respective
subsidiaries, for a total not to exceed $200,000.00; and (4) such other
indebtedness as the Bank specifically approves in writing.

  8.4   Loan and Guaranties. Neither the Borrowers nor any of Borrower
Subsidiaries will make any loans, advances or extensions of credit to any
person, firm or corporation nor become a guarantor or surety directly or
indirectly, except that Borrowers may make short term operating advances or
loans to Borrower Subsidiaries in the ordinary course of business.     8.5  
Transfers. The Borrowers will not transfer or permit to be transferred
voluntarily or by operation of law any interest in the Collateral, the Borrowers
Subsidiaries or assets of the Borrower Subsidiaries; provided however the
Borrowers, with notice to Bank, may recognize transfers of existing minority
equity interests held by third parties in Borrowers Subsidiaries so long as
Borrowers’ equity or ownership interest therein is not decreased. GRMH holds and
will maintain at all times ownership and distributable equity interest, directly
or indirectly, in SDC and ARx of not less than one hundred percent (100%). The
Borrowers may create or activate currently inactive Borrower Subsidiaries so
long as the Borrowers maintain the ownership and distributable equity interests
percentages of not less than 51% as to new Borrower Subsidiaries and provides
notice to Bank thereof and delivers such additional assignments or amendments to
the Loan Documents satisfactory to the Bank covering such interests. Borrowers
will not issue or sell any additional membership interests in SDC, ARx or
Borrowers Subsidiaries or any other securities convertible into equity of such
entities. The Guarantors will not sell, transfer or otherwise dispose of or
create, assume or suffer to exist any pledge, lien, security interest, charge or
encumbrance on, any interest in GRMH owned by the respective Guarantor which
exceeds, in one or an aggregate of transactions, twenty percent (20%) of the
respective interest currently owned, except after notice to Bank pursuant to
this Loan Agreement without any approval right implied. The Guarantors will not
sell, transfer or permit to be transferred voluntarily or by operation of law
assets owned by such Guarantor which will materially impair the financial worth
of such Guarantor or the Bank’s ability to collect the amount of Obligations
guaranteed by such Guarantor. Each Guarantor joins in this paragraph 8.5 on a
several basis, as applicable to the Guarantor.     8.6   Other Agreements. The
Borrowers and Guarantors will not enter into any agreement that limits or
restricts the ability of the Borrowers or Guarantors to comply with the terms of
the Loan Documents. Each Guarantor joins in this paragraph 8.6 on a several
basis, as applicable to the Guarantor     8.7   Limitation on Distributions and
Redemptions. After the occurrence of an event of Default, Borrower will not
declare, pay or make any dividend or distribution

Loan Agreement
Graymark Healthcare, Inc.

- 17 -



--------------------------------------------------------------------------------



 



      directly or indirectly in respect of any stockholder or equity interest or
other interest in GRMH. GRMH will not directly or indirectly make any capital
contribution to or purchase, redeem, acquire or retire any stockholder or equity
interest in GRMH (whether such interest is now or hereafter issued, outstanding
or created) except with prior written consent and approval of the Bank.

  8.8   Limitation on Investments and New Businesses. None of Borrowers will:
(1) make any expenditure or commitment or incur any obligation or enter into or
engage in any transaction except in the ordinary course of business; (2) engage
directly or indirectly in any business or conduct any operations except in
connection with or incidental to their respective present businesses and
operations; or (3) make any acquisitions of or capital contributions to or other
investments in any person or entity, other than the planned and disclosed
expansion of the pharmacy and sleep lab businesses.     8.9   Transactions with
Affiliates. No Borrower will engage in any material transaction with any
affiliate of a Borrower on terms which are less favorable to the Borrower than
those which would have been obtainable at the time in an arm’s-length dealing
with persons other than such affiliates.     8.10   Subsidiaries. None of the
Borrowers will create or own any subsidiary without the prior written notice to
the Bank including the name, state of organization, list of equity holders,
principal place of business and intended purpose, geographical area and scope of
business operations. Borrowers agree to cause the execution and delivery of such
documents to collaterally assign the Borrower’s equity interest therein and to
pledge, encumber or grant a security interest in such subsidiaries’ assets.    
8.11   Debt Service Coverage Ratio. During the term of the Loan, Borrowers will
continuously maintain a Debt Service Coverage Ratio of not less than 1.25 to 1.
    8.12   Minimum Net Worth. During the term of the Loan, Borrowers will
continuously maintain the Minimum Net Worth determined on a quarterly basis.

9. Default. The Bank may declare the Notes and all other indebtedness and
Obligations of the Borrowers owing to the Bank to be due and payable if any of
the following events occur and are not remedied by the Borrowers or waived by
the Bank in writing:

  9.1   Nonpayment of Note. A default in payment when due of any interest on or
principal of the Note; or     9.2   Other Nonpayment. A default in payment when
due of any other amount payable to the Bank under the terms of any of the Loan
Documents; or

Loan Agreement
Graymark Healthcare, Inc.

- 18 -



--------------------------------------------------------------------------------



 



  9.3   Breach of Agreement. A default by a Borrower or a Guarantor in the
performance or observance of any agreement contained in the Loan Documents, or
under the terms of any other instrument delivered to the Bank in connection with
this Agreement; or     9.4   Lien Filings. The existence of any lien on the
Collateral without indemnification therefor satisfactory to the Bank, except as
allowed in writing by the Bank; or     9.5   Casualty Loss. Substantial damage
to or destruction of a material portion of the Collateral or the pharmacy or
sleep lab businesses; or     9.6   Other Agreements. The rescission,
abandonment, disclaimer or breach of the Loan Agreement, a Guaranty or any of
the other Loan Documents or other contracts or agreements pledged to the Bank
under the Loan Documents; or     9.7   Representations. Any representation,
statement, certificate, schedule or report made or furnished to the Bank by the
Borrowers or the Guarantors proves to be false or erroneous in any material
respect at the time of the making thereof or any representation or warranty
ceases to be complied with in any material respect; or     9.8   Bankruptcy. A
Borrower or any of the Guarantors becomes bankrupt or makes a general assignment
for the benefit of creditors or applies for, or consents to, the appointment of
a trustee, receiver or liquidator or authorizes such application or consent, or
if proceedings seeking such appointment are commenced against a Borrower or a
Guarantor and remain undismissed and unstayed for ninety (90) days; or a
Borrower or any of the Guarantors authorizes or files a voluntary petition in
bankruptcy or applies for or consents to the application of any bankruptcy,
reorganization, readjustment of debt, insolvency, dissolution, liquidation or
other similar law of any jurisdiction; or     9.9   Judgment. Entry by any court
of judgment against any of the Borrowers or any of the Guarantors in excess of
Fifty Thousand Dollars ($50,000.00) which is not adequately covered by insurance
or secured by a supersedes bond, or any attachment of any of the Collateral
which is not discharged to the satisfaction of the Bank within thirty (30) days
thereof; or     9.10   Maturity of Other Debt. The occurrence of an event of
default under or the acceleration of the maturity of any other indebtedness of a
Borrower or a Guarantor to any other person which in the reasonable opinion of
the Bank will materially and adversely affect the ability of a Borrower or a
Guarantor, as applicable, to perform the Loan Documents; or     9.11   Failure
of Liens. Failure of the Bank’s assignment, liens and security interests
covering the Collateral to constitute a first and prior perfected lien on any
material portion of the Collateral.

Loan Agreement
Graymark Healthcare, Inc.

- 19 -



--------------------------------------------------------------------------------



 



  9.12   Stock Suspension. The suspension of trading for more than thirty (30)
days or delisting of the stock of GRMH from the OC:BB or such future exchange on
which the stock is hereafter listed and traded.

In the event a Borrower or a Guarantor, as applicable, cures or causes to be
cured such Default within ten (10) days [five (5) days with regard to paragraph
9.11] after receipt of written notice thereof, the parties will be restored to
their respective rights and obligations under this Agreement as if no Default
had occurred, except that no right to cure or notice of Default will be given as
to events of Default in paragraphs 9.1, 9.2, 9.8 or 9.9; provided, however that
Bank agrees to give a written notice to Borrowers only without copy to counsel
and five (5) days opportunity to cure for up to three (3) events of Default in
paragraphs 9.1 or 9.2 during the term of this Agreement.
10. Remedies. In the event of Default, the Bank will have the following
remedies:

  10.1   Acceleration of Note. The Bank may, at the Bank’s option, declare the
Notes and all other Obligations to be immediately due and payable and the Bank
will be entitled to proceed to selectively and successively enforce the Bank’s
rights under the Loan Documents or any one or more of them.     10.2   Selective
Enforcement. In the event the Bank elects to selectively and successively
enforce the Bank’s rights under any one or more of the instruments securing
payment of the Obligations, such action will not be deemed a waiver or discharge
of any other lien or encumbrance securing payment of the Obligations until such
time as the Bank has been paid in full all sums owing to the Bank.     10.3  
Performance by Bank. The Bank will have the right (but not the obligation) to:
(1) take possession of the Collateral and operate or dispose of the Collateral
in such manner as the Bank determines in the Bank’s sole discretion; (2) take
possession of all Accounts. Equipment, Inventory, General Intangibles, materials
and tools used in any Borrower’s businesses; (3) make payments of the costs
directly to persons engaged by a Borrower or the Bank; (4) make such payments
and perform such acts as might be determined by the Bank to be necessary or
appropriate to perform or to cure any default in performance by the Borrowers
under agreements affecting the Collateral; and (5) make advances under the Notes
without the consent of the Borrowers to pay interest accrued thereon and all
costs. If the Bank exercises such option, all costs will be paid to the Bank by
the Borrowers. The Borrowers and the Guarantors hereby authorize the Bank to
increase the indebtedness owing by the Borrowers to the Bank and agree that the
Loan Documents will evidence and secure payment of such costs whether or not the
total funds advanced exceed the face amount of the Loan Documents.     10.4  
Waiver of Default. The Bank may, by an instrument in writing signed by the Bank,
waive any Default which has occurred and any of the consequences of such
Default, and in such event, the Bank, the Borrowers and the Guarantors will be
restored to their respective former positions, rights and obligations hereunder.

Loan Agreement
Graymark Healthcare, Inc.

- 20 -



--------------------------------------------------------------------------------



 



      Any Default so waived will, for the purposes of this Agreement, be deemed
to have been cured and not to be continuing, but no such waiver will extend to
any subsequent or other Default or impair any consequence of such subsequent or
other Default.

  10.5   Deposits; Setoff. Regardless of the adequacy of any other collateral
security held by the Bank, any deposits or other sums credited by or due from
the Bank to the Borrowers or the Guarantors will at all times constitute
collateral security for all indebtedness and obligations of the Borrowers and
the Guarantors to the Bank and may be set off against any and all liabilities of
the Borrowers and the Guarantors to the Bank. The rights granted by this
paragraph are in addition to the rights of the Bank under any statutory banker’s
lien now or hereafter in effect.

11. Miscellaneous. It is further agreed as follows:

  11.1   Participating Lenders. The Borrowers and the Guarantors agree that
although the Loan Documents name the Bank as the holder thereof, the Bank is
authorized to sell participation interests in all or any portion of the Loan to
other financial institutions (a “Participating Lender”) and the Borrowers and
the Guarantors agree that, subject to the terms of the agreements of
participation, each Participating Lender will be entitled to rely on the terms
of the Loan Documents as if the Participating Lender had been named as an
original party to the Loan Documents.     11.2   Cumulative Remedies. No failure
on the part of the Bank to exercise and no delay in exercising any right
hereunder will operate as a waiver thereof, nor will any single or partial
exercise by the Bank of any right hereunder preclude any other or further right
of exercise thereof or the exercise of any other right.     11.3   Survival of
Representations. All representations and warranties made herein will survive the
making of the Loan hereunder and the delivery of the Loan Documents.     11.4  
Expenses. Within ten (10) days after receipt of invoice therefor, the Borrowers
will (except where prohibited by applicable law) pay all reasonable expenses
incurred by the Bank in connection with the transactions herein contemplated
including, without limitation, negotiation and preparation of the Loan Documents
and all attorneys’ fees, filing fees and recording costs. In addition, the
Borrowers will pay all reasonable fees, costs, expenses (including legal
expenses and attorneys’ fees) and disbursements of the Bank incident to: (1) the
protection of the rights of the Bank in connection with the Loan Documents and
the transactions contemplated thereby; and (2) the collection or enforcement of
the Loan Documents whether by judicial proceedings, proceedings under Chapter 7
or 11 of the Bankruptcy Code or any successor statute thereto, or otherwise.

Loan Agreement
Graymark Healthcare, Inc.

- 21 -



--------------------------------------------------------------------------------



 



  11.5   Notices. Any notice, demand or communication required or permitted to
be given by any provision of this Agreement will be in writing and will be
deemed to have been given and received when delivered personally or by
telefacsimile to the party designated to receive such notice, or on the date
following the day sent by overnight courier, or on the third (3rd) business day
after the same is sent by certified mail, postage and charges prepaid, directed
to the following addresses or to such other or additional addresses as any party
might designate by written notice to the other parties:

         
 
  The Bank:   Arvest Bank
 
      Attention: Ms. Cindy Batt
 
      3900 N. Lincoln Boulevard
 
      Oklahoma City, Oklahoma 73105
 
      Fax: (405) 523-4126
 
       
 
  with copy to:   Ray Lees, Esquire
 
      Commercial Law Group, P.C.
 
      700 Oklahoma Tower
 
      210 Park Avenue
 
      Oklahoma City, Oklahoma 73102
 
      Fax: (405) 232-5553
 
       
 
      The Borrower: Graymark Healthcare, Inc.
 
      Attention: Mr. Stanton Nelson
 
      101 North Robinson, Suite 900
 
      Oklahoma City, Oklahoma 73102
 
      Fax: (405) 239-2258
 
       
 
  with copy to:   John D. Singleton, PLLC
 
      1601 NW Expressway, Suite 1710
 
      Oklahoma City, Oklahoma 73118
 
      Fax: (405) 516-5525
 
       
 
  The Guarantors:   Oliver Company Holdings, LLC
 
      Mr. Roy T. Oliver
 
      Mr. Stanton Nelson
 
      101 North Robinson, Suite 900
 
      Oklahoma City, Oklahoma 73102
 
      Fax: (405) 239-2258

Loan Agreement
Graymark Healthcare, Inc.

- 22 -



--------------------------------------------------------------------------------



 



         
 
      Mr. Vahid Salalati
 
      305 N. Bryant
 
      Edmond, Oklahoma 73034
 
      Fax: (405) 285-7127
 
       
 
      Mr. Lewis Zeidner
 
      5400 Union Terrace Lane North
 
      Plymouth, MN 55442
 
      Fax: (763) 577-0482

  11.6   Construction. The Loan Documents are intended to constitute contracts
made under the laws of the State of Oklahoma and to be construed in accordance
with the internal laws of said state. Nothing in this Agreement will be
construed to constitute the Bank as a joint venturer with any of the Borrowers
or Guarantors or to constitute a partnership. The descriptive headings of the
paragraphs of this Agreement (except the terms defined at paragraph 1 hereof)
are for convenience only and are not to be used in the construction of the
content of this Agreement. This Agreement may be executed in multiple
counterparts, each of which will constitute one agreement.     11.7   Binding
Effect. This Agreement will be binding on and will inure to the benefit of the
Bank, the Borrowers, the Guarantors and their respective successors and assigns.
    11.8   No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the parties hereto
and their respective successors and assigns, any rights or remedies under or by
reason of this Agreement or to constitute such person a third party beneficiary
of this Agreement.     11.9   Assignment. Neither this Agreement, the Loan
Documents nor the proceeds from the Loan will be assigned without the Bank’s
prior written consent, and without such consent, there will be no right to
designate a payee of the proceeds from the Loan.     11.10   Expiration of
Agreement. If the initial disbursement under the Term Note has not been advanced
by June 15, 2008, the obligation of the Bank to make advances under the Notes
pursuant to this Agreement will, at the option of the Bank, terminate on such
date.     11.11   Time. Time is of the essence of this Agreement and each
provision of the other Loan Documents.     11.12   Severability. In case any one
or more of the provisions contained in the Loan Documents should be invalid,
illegal or unenforceable in any respect in any

Loan Agreement
Graymark Healthcare, Inc.

- 23 -



--------------------------------------------------------------------------------



 



      jurisdiction, the validity, legality and enforceability of such provision
or provisions will not in any way be affected or impaired thereby in any other
jurisdiction; and the validity, legality and enforceability of the remaining
provisions contained herein and therein will not in any way be affected or
impaired thereby.

  11.13   Verbal Change. The Loan Documents may not be amended, altered,
modified or changed verbally, but only by an agreement in writing signed by the
party against whom enforcement of any amendment, waiver, change, modification or
discharge is sought.     11.14   No Waiver. No advance of the proceeds from the
Loan under any of the Loan Documents will constitute a waiver of any of the
representations, warranties, conditions or covenants of the Borrowers or any of
the Guarantors under the Loan Documents. In the event the Borrowers or any of
the Guarantors is unable to satisfy any warranty, condition or covenant
contained in the Loan Documents, no advance of the proceeds from the Loan will
preclude the Bank from thereafter declaring such inability to be an event of
Default.     11.15   Application of Loan Proceeds. The Bank may apply the
proceeds from the Loan under the Notes to the satisfaction of any condition,
warranty or covenant of the Borrowers under any of the Loan Documents, and any
proceeds so applied will be considered as a part of the proceeds from the Loan
advanced under the Notes and will be secured by the Loan Documents.     11.16  
ACKNOWLEDGMENTS AND ADMISSIONS. EACH OF THE BORROWERS AND GUARANTORS HEREBY
REPRESENT, WARRANT, ACKNOWLEDGE AND ADMIT THAT (A) EACH OF THEM HAS MADE AN
INDEPENDENT DECISION TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
TO WHICH IT IS A PARTY, WITHOUT RELIANCE ON ANY REPRESENTATION, WARRANTY,
COVENANT OR UNDERTAKING BY THE BANK, WHETHER WRITTEN, ORAL OR IMPLICIT, OTHER
THAN AS EXPRESSLY SET OUT IN THIS AGREEMENT OR IN ANOTHER LOAN DOCUMENT
DELIVERED ON OR AFTER THE DATE HEREOF, (B) THERE ARE NO REPRESENTATIONS,
WARRANTIES, COVENANTS, UNDERTAKINGS OR AGREEMENTS BY THE BANK AS TO THE LOAN
DOCUMENTS EXCEPT AS EXPRESSLY SET OUT IN THIS AGREEMENT OR IN ANOTHER LOAN
DOCUMENT DELIVERED ON OR AFTER THE DATE HEREOF, (C) THE BANK HAS NO FIDUCIARY
OBLIGATION TOWARD THE BORROWERS OR THE GUARANTORS WITH RESPECT TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY, (D) THE RELATIONSHIP PURSUANT
TO THE LOAN DOCUMENTS BETWEEN THE BORROWERS AND THE BANK IS AND WILL BE SOLELY
THAT

Loan Agreement
Graymark Healthcare, Inc.

- 24 -



--------------------------------------------------------------------------------



 



      OF DEBTOR AND CREDITOR, (E) NO PARTNERSHIP OR JOINT VENTURE EXISTS WITH
RESPECT TO THE LOAN DOCUMENTS BETWEEN ANY BORROWER OR THE GUARANTORS AND THE
BANK, (F) SHOULD A DEFAULT OCCUR OR EXIST, THE BANK WILL DETERMINE IN ITS SOLE
DISCRETION AND FOR ITS OWN REASONS WHAT REMEDIES AND ACTIONS IT WILL OR WILL NOT
EXERCISE OR TAKE AT THE TIME, (G) WITHOUT LIMITING ANY OF THE FOREGOING, NO
BORROWER OR GUARANTOR IS RELYING UPON ANY REPRESENTATION OR COVENANT BY THE
BANK, OR ANY REPRESENTATIVE THEREOF, AND NO SUCH REPRESENTATION OR COVENANT HAS
BEEN MADE, THAT THE BANK WILL, AT THE TIME OF AN EVENT OF DEFAULT, OR AT ANY
OTHER TIME, WAIVE, NEGOTIATE, DISCUSS OR TAKE OR REFRAIN FROM TAKING ANY ACTION
PERMITTED UNDER THE LOAN DOCUMENTS WITH RESPECT TO ANY SUCH EVENT OF DEFAULT OR
ANY OTHER PROVISION OF THE LOAN DOCUMENTS, AND (H) THE BANK HAS RELIED UPON THE
TRUTHFULNESS OF THE ACKNOWLEDGMENTS IN THIS PARAGRAPH 11.16 IN DECIDING TO
EXECUTE AND DELIVER THIS AGREEMENT AND TO BECOME OBLIGATED HEREUNDER.

  11.17   JOINT ACKNOWLEDGMENT. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.    
11.18   INDEMNITY. THE BORROWERS AGREE TO INDEMNIFY THE BANK, UPON DEMAND, FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, CLAIMS, LOSSES, DAMAGES,
PENALTIES, FINES, ACTIONS, JUDGMENTS, SUITS, SETTLEMENTS, COSTS, EXPENSES OR
DISBURSEMENTS (INCLUDING REASONABLE FEES OF ATTORNEYS, ACCOUNTANTS, EXPERTS AND
ADVISORS) OF ANY KIND OR NATURE WHATSOEVER (IN THIS PARAGRAPH COLLECTIVELY
CALLED “LIABILITIES AND COSTS”) WHICH TO ANY EXTENT (IN WHOLE OR IN PART) MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE BANK BY THIRD PARTIES GROWING
OUT OF, RESULTING FROM OR IN ANY OTHER WAY ASSOCIATED WITH THE COLLATERAL, THE
LOAN DOCUMENTS AND THE TRANSACTIONS AND EVENTS (INCLUDING THE ENFORCEMENT OR
DEFENSE THEREOF) AT ANY TIME ASSOCIATED THEREWITH OR CONTEMPLATED THEREIN
(WHETHER ARISING IN CONTRACT OR TORT OR OTHERWISE AND

Loan Agreement
Graymark Healthcare, Inc.

- 25 -



--------------------------------------------------------------------------------



 



      INCLUDING ANY VIOLATION OR NONCOMPLIANCE WITH ANY ENVIRONMENTAL LAWS BY
THE BORROWERS, THE GUARANTORS OR THE BANK OR ANY LIABILITIES OR DUTIES OF THE
BORROWERS, THE GUARANTORS OR THE BANK WITH RESPECT TO HAZARDOUS MATERIALS FOUND
IN OR RELEASED INTO THE ENVIRONMENT).

      THE FOREGOING INDEMNIFICATION WILL APPLY WHETHER OR NOT SUCH LIABILITIES
AND COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY
CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY THE BANK, PROVIDED ONLY THAT THE BANK
WILL NOT BE ENTITLED UNDER THIS PARAGRAPH TO RECEIVE INDEMNIFICATION FOR THAT
PORTION, IF ANY, OF ANY LIABILITIES AND COSTS WHICH IS PROXIMATELY CAUSED BY ITS
OWN INDIVIDUAL GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED IN A FINAL
JUDGMENT. IF ANY PERSON (INCLUDING ANY BORROWER, ANY OF THEIR AFFILIATES OR ANY
GUARANTOR) EVER ALLEGES SUCH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY THE BANK,
THE INDEMNIFICATION PROVIDED FOR IN THIS PARAGRAPH WILL NONETHELESS BE PAID UPON
DEMAND, SUBJECT TO LATER ADJUSTMENT OR REIMBURSEMENT, UNTIL SUCH TIME AS A COURT
OF COMPETENT JURISDICTION ENTERS A FINAL JUDGMENT AS TO THE EXTENT AND EFFECT OF
THE ALLEGED GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. AS USED IN THIS PARAGRAPH
THE TERM “BANK” WILL REFER NOT ONLY TO THE PERSON DESIGNATED AS SUCH BUT ALSO TO
EACH DIRECTOR, OFFICER, AGENT, ATTORNEY, EMPLOYEE, PARTICIPANT, REPRESENTATIVE
AND AFFILIATE OF THE BANK.     11.19   WAIVER OF JURY TRIAL, PUNITIVE DAMAGES,
ETC. EACH OF THE BORROWERS, THE BORROWER SUBSIDIARIES, THE GUARANTORS AND THE
BANK HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY (A) WAIVES, TO
THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY A
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY
TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED THEREWITH, BEFORE OR AFTER
MATURITY, (B) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES,”

Loan Agreement
Graymark Healthcare, Inc.

- 26 -



--------------------------------------------------------------------------------



 



      AS DEFINED BELOW, (C) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS PARAGRAPH. AS USED IN THIS
PARAGRAPH, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR
FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY
OTHER PARTY HERETO.

[SIGNATURE PAGES TO FOLLOW]
Loan Agreement
Graymark Healthcare, Inc.

- 27 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective the
date first above written.

     
 
  GRAYMARK HEALTHCARE, INC.,
an Oklahoma Corporation
 
   
 
  By /S/ STANTON M. NELSON
                Stanton M. Nelson, CEO
 
   
 
  APOTHECARYRx LLC, an Oklahoma limited
liability company
 
   
 
  BY: GRAYMARK HEALTHCARE, INC.,
an Oklahoma Corporation, MANAGER
 
   
 
                  By /S/ STANTON M. NELSON
                    Stanton M. Nelson, CEO
 
   
 
  SDC HOLDINGS, LLC, an Oklahoma limited
liability company
 
   
 
  BY: GRAYMARK HEALTHCARE, INC.,
an Oklahoma Corporation, MANAGER
 
   
 
                  By /S/ STANTON M. NELSON
                    Stanton M. Nelson, CEO
 
   
 
  (the “Borrowers”)
 
   
 
  OLIVER COMPANY HOLDINGS, LLC, an Oklahoma limited
liability company
 
   
 
  By /S/ ROY T. OLIVER
     Roy T. Oliver, Manager
 
   
 
  /S/ ROY T. OLIVER
ROY T. OLIVER, individually

Loan Agreement
Graymark Healthcare, Inc.

- 28 -



--------------------------------------------------------------------------------



 



     
 
  THE ROY T. OLIVER REVOCABLE TRUST DATED JUNE 15, 2004
 
   
 
  By /S/ ROY T. OLIVER
           ROY T. OLIVER, Trustee
 
   
 
  /S/ STANTON M. NELSON
STANTON M. NELSON, individually
 
   
 
  /S/ VAHID SALALATI
VAHID SALALATI, individually
 
   
 
  /S/ GREG LUSTER
GREG LUSTER, individually
 
   
 
  /S/ KEVIN LEWIS
KEVIN LEWIS, individually
 
   
 
  /S/ ROGER ELY
ROGER ELY, individually
 
   
 
  /S/ LEWIS P. ZEIDNER
LEWIS P. ZEIDNER, individually
 
   
 
  (the “Guarantors”)
 
   
 
  ARVEST BANK, an Arkansas banking corporation
 
   
 
  By /S/ CINDY BATT
          Cindy Batt, Senior Vice President
 
   
 
  (the “Bank”)

Loan Agreement
Graymark Healthcare, Inc.

- 29 -